Citation Nr: 1518231	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  08-34 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for residuals of umbilical hernia repair.

2.  Entitlement to service connection for a cervical spine disorder to include spondylosis, stenosis, and degenerative disc disease (DDD). 

3.  Entitlement to service connection for a lumbosacral spine disorder to include spondylosis, degenerative facet joints, and degenerative joint disease (DJD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to October 1987 and additional duty with the Alabama Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Huntington, West Virginia, Regional Office which, in pertinent part, denied a compensable disability evaluation for the Veteran's post-operative umbilical hernia repair residuals.  In February 2008, the Montgomery, Alabama, Regional Office (RO), in pertinent part, denied service connection for cervical spine spondylosis and stenosis and lumbar spine spondylosis and L3-S1 degenerative facet joints.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In December 2011, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into VBMS.  

The issues of service connection for skin cancer due to exposure to Agent Orange, service connection for high blood pressure, service connection for diabetes mellitus, and service connection for a chronic kidney disorder have been raised by the record in a June 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of (1) service connection for a cervical spine disorder to include spondylosis, stenosis, and DDD; and (2) service connection for a lumbosacral spine disorder to include spondylosis, degenerative facet joints, and degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's small, postoperative ventral hernia, measuring 2 cm by 4 cm, has not been manifested weakening of the abdominal wall and indication for a supporting belt.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of umbilical hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.114, Diagnostic Code 7339.


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App.473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the RO provided notice to the Veteran in September 2006, prior to adjudication of the claim in December 2006.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records (active duty only), VA and private treatment records, SSA disability records, and statements from the Veteran and his representative, including the December 2011 Board hearing transcript.  

The RO also obtained VA examinations in October 2006, June 2013, and January 2014 to assist in determining the severity of the Veteran's hernia disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA findings obtained in this case are adequate.  The examination reports considered all the pertinent evidence of record, the Veteran's symptoms, and provided a complete rationale for the opinions stated. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim; hence, no further notice or assistance is required to fulfill VA's duties to notify and assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2014). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating for Hernia Disability

The Veteran's umbilical hernia is rated under 38 C.F.R. § 4.114, Diagnostic Code 7339.  That Code assigns a noncompensable rating for postoperative ventral hernia when the postoperative wounds are healed, there is no disability, and a belt is not indicated.  A 20 percent rating is assigned for postoperative ventral hernia that is small, not well supported by a belt under ordinary conditions, or healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.

The Board notes that the Veteran was granted service connection for a residual scar, status post umbilical cord hernia surgery in a March 2014 rating decision.  A noncompensable evaluation was assigned effective December 20, 2001, and a 10 percent rating was assigned effective January 14, 2014.  The Veteran has not filed a notice of disagreement with the ratings or effective dates assigned for his hernia scar; as such, these issues are not before the Board for consideration. 

Upon review of all the evidence of record, both lay and medical, the Board finds that the Veteran's umbilical hernia disability does not more nearly approximate a compensable disability rating under Diagnostic Code 7399.

The evidence includes an October 2006 VA examination.  During the evaluation, the Veteran reported that sometimes, when lifting objects, he felt a bulging sensation.  He also stated that the location of the hernia repair felt irritated about once or twice every three months, lasting four to seven days.  When this happened, the Veteran stated that it itched and he would notice a small amount of drainage.  The Veteran denied having any pain, but stated that his abdomen felt hot and he experienced constipation.  When he experienced a rash, the Veteran stated that he washed the area and applied Vaseline.  The last episode occurred about six months ago.  Upon physical examination, the VA examiner noted that the Veteran had a horizontal scar in the umbilicus.  There was no hernia, ulcer, drainage, or rash at the time of evaluation.  The abdomen was soft and there was no swelling or organomegaly.  The Veteran was noted, however, to have mild tenderness in the umbilical area.  

Private treatment records from Dr. J.T. reveal that the Veteran was hospitalized for surgical resection of a colon tumor in June 2011.  During a physical examination, it was noted that the Veteran had "bilateral reducible inguinal hernias, no palpable."  There were no specific findings regarding a ventral hernia.  
  
Pursuant to the Board's March 2012 remand directive, the Veteran was scheduled for a VA examination in April 2012 to assist in determining the level of severity of his hernia disability.  The Veteran failed to report without good cause to the VA examination.

The Veteran was afforded another VA examination (DBQ) in June 2013.  The Veteran reported mild to moderate pain associated with his hernia disability.  Upon physical examination, there was no ventral hernia detected.  The examiner did not note that the Veteran had weakening of the abdominal wall or indication for a supporting belt.  The examiner also stated that there were no physical findings, complications, conditions, signs, or symptoms related to the Veteran's hernia disability.  

The Veteran was afforded a VA examination in January 2014 where it was noted that the Veteran had recurrent hernia following surgical repair.  Specifically, the Veteran stated that he had undergone a colonoscopy three years ago and was told that he had a hernia which needed surgical repair.  The examiner noted that the recurrent hernia appeared to be operable and remediable and was noted as a "small," non-reducible hernia located at the umbilical hernia site, which measured 
2 x 4 cm.  The examiner further stated that there was no indication for a supporting belt.  The Veteran's hernia condition was noted to impact his ability to work in that he would be unable to perform heavy lifting.  

The Veteran's VA treatment records do not reveal specific complaints or treatment related to his postoperative ventral hernia, but they do note his history of surgery for his the hernia.

Regarding the postoperative ventral hernia, the Board finds the evidence of record does not demonstrate that the disability more nearly approximates the criteria for a 20 percent rating.  Here, the Veteran's small, non-reducible ventral hernia, measuring 2 x 4 cm, has been manifested by pain and tenderness in the umbilical area.  See October 2006 and January 2014 VA examination reports.  However, the June 2013 DBQ examiner noted that there was no weakening of the abdominal wall or indication for a supporting belt.  The January 2014 VA examiner also noted that there was no indication for a supporting belt.  The Board finds that a 20 percent rating requires evidence of postoperative ventral hernia that is small and not well supported by a belt, or a healed ventral hernia or postoperative wounds with weakening of the abdominal wall and indication for a supporting belt.  See 38 C.F.R. § 4.114, Diagnostic Code 7339.  For these reasons, the Board finds that a compensable rating for residuals of umbilical hernia repair is not more nearly approximated.

The Veteran is competent to describe symptoms he experiences such as pain and bulging when he coughs, sneezes, or lifts heavy objects.  See Barr, 21 Vet. App. 303.  However, as a lay person, the Veteran is not competent to provide a medical assessment regarding the relative size of a ventral hernia, the extent to which a ventral hernia is supported by a belt or weakening of the abdominal wall.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  While the Board finds his complaints of pain, itching, and discharge at the site of the small, postoperative ventral hernia to be credible and generally supported by medical evidence of record, competent medical evidence does not reflect and the Veteran has not suggested, that his postoperative ventral hernia is manifested by weakening of the abdominal wall and indication for a supporting belt. 

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not more nearly approximate a compensable rating for residuals of umbilical hernia repair.  Therefore, a compensable rating for residuals of umbilical hernia repair is not warranted for the rating period on appeal.

Extraschedular Considerations

The Board has considered whether the Veteran's postoperative hernia presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014).  In exceptional cases an extraschedular rating may be provided.  Id.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Veteran's residuals for hernia repair have been manifested by a small, non-reducible ventral hernia, measuring 2 x 4 cm located at umbilical hernia site with mild to moderate pain and tenderness in the umbilical area, and which has not been manifested by weakening of the abdominal wall and indication for a supporting belt.  The schedular rating criteria adequately contemplate such symptomatology.  The schedular rating criteria also provides ratings for painful and unstable scars (Diagnostic Code 7804) for which the Veteran has already been granted service connection. 

In this case, comparing the Veteran's disability level and symptomatology, including pain, tenderness, and functional impairment, to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are therefore adequate.  Because the schedular rating criteria are adequate to rate the Veteran's hernia disability by analogy, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 
38 C.F.R. § 3.321(b)(1).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Total Disability Rating Based On Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is potentially an element of all claims for an increased rating unemployability when raised by the veteran or the evidence. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the RO denied a TDIU in an October 2013 rating decision.  The Veteran has not expressed disagreement with the rating decisions.  Further, the Veteran has does not alleged, and the evidence does not suggest, that he is unable to secure employment because of his service-connected disabilities.  In his May 2013 claim for a TDIU (VA Form 21-8940), the Veteran stated that he was prevented from securing or following substantially gainful employment due to his back, neck, and hand disabilities.  The Board notes that the Veteran has not been service-connected for these disorders.  For these reasons, the Board finds that a claim for TDIU, based on service-connected disabilities, has not been raised by the record.  See Rice, 22 Vet. App. 447.  As such, the Board finds that no further consideration of a TDIU is warranted.  Id. 


ORDER

A compensable rating for residuals of umbilical hernia repair is denied.




REMAND

The claims for service connection for a cervical and lumbar spine disorder were previously remanded by the Board in August 2013 for further evidentiary development of requesting, in pertinet part, service treatment records associated with the Veteran's duty with the Alabama Army National Guard between October 1987 and October 1988.  

Specifically, the Board asked the AOJ to contact the National Personnel Record Center (NPRC) and/or the appropriate service entity and request that (1) a search be made of the records of the Fort Stewart, Georgia, Army medical facility for the relevant time period for any entries pertaining to the Veteran; and (2) the service treatment records associated with the Veteran's duty with the Alabama Army National Guard between October 1987 and October 1988 be associated with the record.  If no records were located, a written statement to that effect should have been incorporated into the record. 

In a letter dated in August 2013, the AOJ contacted the State Adjutants Alabama National Guard to request the Veteran's service treatment records.  In September 2013, the AOJ requested information for the Veteran from the Joint Forces Headquarters Alabama National Guard.  In January 2014, the AOJ received the Veteran's service personnel records; however, it does not appear that service treatment records for the Veteran's duty with the Alabama Army National Guard between October 1987 and October 1988 were obtained or associated with the claims file.  No follow-up requests were conducted by the AOJ.  Further, a written statement outlining the AOJ's efforts was not incorporated in the record as required by the Board's August 2013 remand directive.  As such, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

Further, at the December 2011 videoconference, the Veteran testified that he had initially injured his cervical and lumbosacral spine while carrying a heavy machine gun at Fort Stewart, Georgia in the 1980's.  The Board finds that the Veteran should be asked to provide specific information regarding the dates and location of his claimed neck and back injury.  The RO should determine whether the period of service from October 1987 to October 1988 includes periods of active duty, active duty for training (ACDUTRA), or inactive duty for training (INACDUTRA).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be asked to provide the dates and locations of where he sustained the purported cervical and lumbar spine injuries and whether he was on active duty, ACDUTRA, or INACDUTRA at that time.  The Veteran should be given a reasonable opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  The AOJ should determine whether the period of service from October 1987 to October 1988 included periods of active duty, ACDUTRA, and/or INACDUTRA, and, to the extent feasible, provide the dates for each period of active duty, ACDUTRA, and/or INACDUTRA.  

3.  Conduct follow-up requests for the Veteran's service treatment records for his period of Reserve service in the Alabama Army National Guard with the appropriate service entity.  If no records are located, a written statement to that effect should be incorporated into the record.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


